Appellant's third assignment of error questions the correctness of the finding of the District Court from the evidence that the purchase money was that of Louisa Davis. Her fourth assignment complains that judgment was not rendered for her, because the evidence by which a trust was sought to be engrafted on her title was not clear or satisfactory. No objection was made in the District Court or in this court to the sufficiency of the pleadings for the purpose of litigating the equitable title of the plaintiff to the land. No objections were made to the testimony offered in support of such title, except those stated above. The parties were satisfied to try this issue on the pleadings as they stood, and ought to be heard here only on the errors they have assigned. The cases in 73 Texas cited in our opinion in this case, and upon which it is chiefly based, are authority that these issues may be determined under the ordinary pleadings in trespass to try title. This seems not to be wholly consistent with the ruling in Groesbeck v. Crow, 85 Texas, but in that case the questions were raised on the trial.
Stale demand in actions for specific performance of contracts has become a statutory plea, and such defense must be specially pleaded, and the disabilities relating thereto must be pleaded. But we apprehend the rules of pleading are unchanged as regards other forms of stale demand. *Page 698 
That the holder of the legal title has acknowledged the equity in such manner as to prevent the latter from becoming a stale demand ought certainly to be permitted proved, if such defense is one that can be established without specific pleading — that is, under the plea of not guilty.
The pleading by plaintiff of his minority is referable to the pleas of limitation. No objection was made to the evidence offered showing that plaintiff's claim had not become stale, on the ground that minority alone had been replied, and that such evidence was not supported by pleading. Nor has any objection been made to the judgment on that ground in this court until now. If there were anything in the point, it ought not now to be considered. The other ground for rehearing is not sufficient, and the motion is overruled.
Motion overruled.